Opinion filed March 14, 2014




                                      In The


         Eleventh Court of Appeals
                                   ___________

                               No. 11-14-00059-CR
                                   ___________

              LINDSEY WAYNE TRUEBLOOD, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 25033A


                     MEMORANDUM OPINION
        Lindsey Wayne Trueblood, Appellant, filed a pro se notice of appeal in this
case.    After the clerk of this court notified Appellant that the trial court’s
certification reflected that Appellant had no right of appeal, see TEX. R.
APP. P. 25.2(a)(2), (d), Appellant filed a pro se motion to dismiss the appeal. In
the motion, Appellant states, “I do not wish to prosecute an appeal of this case. I
am requesting that this appeal be dismissed.” The motion is signed by Appellant.
See TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


                                                  PER CURIAM


March 14, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        2